Citation Nr: 0323978	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  97-34 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for blindness due to 
glaucoma.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1979.

This case is before the Board of Veteran's Appeals (Board) on 
appeal from an April 1997 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
blindness.  The veteran perfected a timely appeal of this 
determination to the Board.

In February 2000, the veteran testified at a hearing 
conducted by the Veterans Law Judge in Washington, DC.  

In April 2000, the Board remanded this case for further 
development and adjudication, which has been accomplished.  

In June 2002 and October 2002, the RO considered the claim on 
the merits, but continued to deny it.


REMAND

The veteran contends that he has glaucoma which had its onset 
in service.

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's duty 
to assist a veteran in the development of a claim.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Except as specifically 
noted, the new regulations are effective November 9, 2000. 

The VCAA applies to the present claim because the claim was 
filed in October 1996, before the date of enactment of the 
VCAA, and the claim is still pending.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA, 38 U.S.C.A. 
§ 5103(a).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because VA has not yet 
notified the veteran of the VCAA.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  
38 U.S.C.A. § 5103A(b)(1)(2).

Upon review of the claims file, the Board finds that another 
VA examination is necessary for the purpose of determining 
when the veteran's glaucoma had its onset.  Although the 
claims file contains medical statements which address this 
question (see August 1996 statement from Dr. T. R., June 2000 
letter from Dr. M. Q., and January 2001 letter from Dr. D. 
K.), none of the statements specifies with any degree of 
certainty the exact date of onset of glaucoma.

Moreover, the veteran should be given an opportunity to 
submit medical evidence in support of his claim which is not 
already of record.

Accordingly, this matter is remanded to the RO for the 
following action: 

1.	The RO should notify the veteran of 
the VCAA and ensure that all 
notification and development action 
required by the VCAA has been 
completed.

2.	The RO should contact the veteran and 
ask him to identify any treatment 
records in support of his claim that 
are not already of record.  The RO 
should make an attempt to obtain any 
identified treatment records.

3.	The veteran should be afforded a VA 
ophthalmology examination to determine 
the onset of the glaucoma.  The 
veteran's VA claims folder, including 
all information received pursuant to 
the above requests, must be made 
available to the examiner for review 
in connection with the examination.  
All tests deemed to be necessary by 
the examiner should be conducted.  
Thereafter, the examiner should be 
asked whether it is as likely as not 
that the veteran developed glaucoma 
during his period of service from 
November 1972 to November 1979.  Also, 
if it determined that the glaucoma had 
its onset prior to the veteran's 
service, this should be so documented.  
If this is the case, it should be 
indicated whether there was an 
aggravation beyond the natural 
progress of the basic condition during 
the veteran's period of service.  A 
complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and 
medical principles.

The report of the examination should 
be associated with the veteran's VA 
claims folder.

4.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to service connection for blindness 
due to glaucoma.  If the desired 
benefits are not granted, an 
appropriate supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The 
veteran and his representative should 
be afforded an opportunity to respond 
to the supplemental statement of the 
case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



